United States Court of Appeals
                      For the First Circuit

Nos. 13-1048
     13-1118

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                          MARC D. FOLEY,

                       Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                              Before

                        Lynch, Chief Judge,
               Torruella and Howard, Circuit Judges.


     Rebecca A. Jacobstein, with whom Office of Appellate Advocacy
was on brief, for appellant.
     Ross B. Goldman, Criminal Division, Appellate Section, United
States Department of Justice, with whom Carmen M. Ortiz, United
States Attorney, Victor A. Wild and Veronica M. Lei, Assistant
United States Attorneys, Mythili Raman, Acting Assistant Attorney
General and Denis J. McInerney, Deputy Assistant Attorney General,
were on brief, for appellee.



                           April 1, 2015
           HOWARD, Circuit Judge. Marc Foley appeals his conviction

and sentence for 33 counts of wire fraud and five counts of money

laundering arising from his role in a mortgage fraud scheme. Foley

challenges the sufficiency of the evidence as to 28 of the wire

fraud counts and all of the money laundering counts, argues that

the   district   court   abused    its    discretion   in   three   of    its

evidentiary rulings, and alleges that the prosecutor engaged in

misconduct in his closing statement.           Foley also disputes the

procedural and substantive reasonableness of his 72-month sentence

and the district court's methodology in ordering restitution of

nearly $2.2 million.     We find no error in Foley's conviction and

sentence, except that we vacate in part the district court's

restitution order.

                                    I.

           At the center of this case is a 24-unit apartment

building at 135 Neponset Avenue in Dorchester, Massachusetts (the

"Neponset Building"), purchased and converted into a condominium

form of ownership by Elizabeth (Lisa) Reed in December 2006.             Reed

was the owner of Mass Lending, LLC, a mortgage brokerage firm, in

which capacity she frequently worked with Foley, a real estate

lawyer, on loan closings.         Foley also prepared the condominium

conversion documents for the Neponset Building.

           Reed financed the purchase of the Neponset Building with

a short-term "hard money" loan, pursuant to which she paid a


                                    -2-
private lender $100,000 in exchange for a ten-day loan of $2.6

million.       Needing to recoup her investment at once to repay the

loan,       Reed   took   three   steps   to    generate   immediate   sales   of

condominium units.         First, she rewarded buyers with kickbacks for

their purchases.           Second, she directed her employees at Mass

Lending to submit falsified mortgage loan applications on the

buyers' behalf, misrepresenting the buyers' incomes, employment,

and assets in order to obtain loans covering 90 to 95 percent of

the purchase price.         Third, she ensured that the buyers would not

need to provide the remaining down payment at the loan closing. It

was this last measure for which she once again obtained Foley's

assistance.

               Either Foley or his associate, Sean Robbins, served as

the closing attorney and settlement agent at each of the loan

closings, which took place from December 19, 2006 to January 12,

2007.        In that role, Foley and Robbins were responsible for

preparing HUD-1 settlement statements ("HUD-1s") -- documents

certified by the buyer, seller, and settlement agent and indicating

to the lender, inter alia, the amount of funds collected from the

buyer at the closing.1            Each of the 33 submitted HUD-1 forms at


        1
        As we further elaborated in United States v. Appolon, 695
F.3d 44, 53 n.3 (1st Cir. 2012):

             The Real Estate Settlement Procedures Act of 1974,
        12 U.S.C. §§ 2601-2617, requires that a HUD-1 settlement
        statement be used in every real estate settlement
        "involving a federally related mortgage loan in which

                                          -3-
issue in this case -- seven of which were not signed by the

settlement agent -- indicated that the buyer had made a down

payment at the loan closing.   In fact, however, no such payments

were ever made.

          Upon receipt of the HUD-1 forms, lenders would wire funds

to Foley's Interest on Lawyers Trust Account ("IOLTA").       Foley

would then disburse those funds to Reed, writing Reed a check for

the amount denoted "Cash to Seller" on the HUD-1, less the amount

of the buyer's supposed down payment (denoted "Cash from Borrower"

on the HUD-1).    To avoid potential liability to Reed over the

remaining proceeds, Foley directed Reed to sign a "disbursement

authorization" form for each of the loan closings, reducing Reed's

sale proceeds by the amount of the purported down payment.2      When

a lender required additional proof of a buyer's down payment, Foley

instructed Reed to prepare bogus checks indicating that the buyer

had actually brought funds to the closing. Foley then directed his

paralegal to draw a check from his IOLTA in the amount due from the

borrower and to later redeposit that check as "cash from buyer,"


     there is a borrower and a seller."             24 C.F.R.
     § 3500.8(a). Among other things, the HUD-1 form is meant
     to "conspicuously and clearly itemize all charges imposed
     upon the borrower and all charges imposed upon the seller
     in connection with the settlement." 12 U.S.C. § 2603.
     2
        For instance, if the "cash to seller" amount was $100,000,
the mortgage loan amount $75,000, and the "cash from borrower"
amount $25,000, then Foley would write Reed a check for $75,000 and
Reed would sign a disbursement authorization reducing her proceeds
by the remaining $25,000.

                               -4-
creating the illusion that Foley had received money from the

borrower.

            Foley was charged with 33 counts of wire fraud, 18 U.S.C.

§ 1343, and five counts of money laundering, id. § 1957, for his

role in these transactions.        At trial, Foley mounted a defense of

"good faith" in the face of damning testimony from Robbins and

Reed,    both    of   whom   testified    against   him   pursuant   to   plea

agreements.3      The crux of Foley's defense was that he honestly

believed that the money would be forthcoming from the buyers and

that Robbins and Reed lacked credibility.           The jury, however, saw

the evidence differently and found Foley guilty on all counts. The

case then proceeded to sentencing, where the district court imposed

a below-Guidelines sentence of 72 months' incarceration and also

ordered restitution in the amount of $2,198,204.                This appeal

followed.

                                      II.

            A.        Sufficiency of the Evidence

                      1.     Wire Fraud

            Foley first contends that the evidence was insufficient

as to all but five of the 33 wire fraud counts.             With respect to

the seven counts arising from unsigned HUD-1 forms, Foley contends

     3
         Reed pleaded guilty to 40 counts of wire fraud and 13
counts of money laundering, and was sentenced to 18 months'
incarceration. Robbins pleaded guilty to 24 counts of misprision
of a felony, 18 U.S.C. § 4, and was sentenced to eight months' home
confinement.

                                      -5-
that without a signature there was no misrepresentation and thus no

wire fraud. Because two lending companies, Taylor, Bean & Whitaker

and Fremont, nevertheless extended loans based on these unsigned

HUD-1 forms, Foley further argues that there was also insufficient

evidence as to the 21 counts involving signed HUD-1s sent to these

companies, reasoning that the presence or absence of a signature

was not material to the lenders' decisionmaking.

          Although the parties do not dispute that Foley moved for

acquittal on the wire fraud counts under Fed. R. Crim. P. 29 both

at the close of the government's case and after the trial, they

nevertheless disagree as to the proper standard of review for this

claim. Under our precedent, although a general sufficiency-of-the-

evidence objection preserves all possible sufficiency arguments, a

motion   raising   only   specific      sufficiency   arguments    waives

unenumerated arguments.   United States v. Lyons, 740 F.3d 702, 716

(1st Cir. 2014); United States v. Marston, 694 F.3d 131, 134 (1st

Cir. 2012). We have suggested that a general sufficiency objection

accompanied   by   specific    objections    preserves   all      possible

sufficiency objections.       See Marston, 694 F.3d at 135 (finding

"good reason in case of doubt" to treat such motions as general,

because "[i]t is helpful to the trial judge to have specific

concerns explained even where a general motion is made; and to

penalize the giving of examples, which might be understood as




                                  -6-
abandoning all other grounds, discourages defense counsel from

doing so and also creates a trap for the unwary defense lawyer").

            At the close of the government's case, Foley's counsel

moved for judgment of acquittal on all counts.             Defense counsel

then proceeded to state: "But in reality, Judge, there is one very

serious issue.       And that is the government has failed to establish

that the District of Massachusetts is the proper venue for this

prosecution."        Foley's post-trial motion for acquittal in turn

stated that "[a] judgment of acquittal should be granted on Counts

1-33 [i.e., the wire fraud counts] as the government failed to

prove proper venue in the District of Massachusetts."            Neither of

these motions are the type of "general motion accompanied by

examples" contemplated in Marston. Neither motion raised any issue

other than venue, and although the oral motion at the close of

evidence might with some imagination be interpreted as treating

venue as merely "one very serious issue" of many, the post-trial

motion is not susceptible even to such liberal reading.                   We

therefore treat Foley's signature-based sufficiency challenge as

unpreserved, and review for clear and gross injustice only. Id. at

134; see also United States v. Upham, 168 F.3d 532, 537 (1st Cir.

1999), cert. denied, 527 U.S. 1011 (1999).                We conclude that

Foley's claim fails to meet that stringent standard, which we have

described   as   a    particularly   exacting   variant    of   plain   error




                                     -7-
review,4 although our conclusion would be the same even under

traditional plain error.       See United States v. Jones, 748 F.3d 64,

73 (1st Cir. 2014).

           The elements of wire fraud under 18 U.S.C. § 1343 are

"(1) a scheme or artifice to defraud using false or fraudulent

premises; (2) the defendant's knowing or willing participation in

the scheme or artifice with the intent to defraud; and (3) the use

of the interstate wires in furtherance of the scheme."                    United

States v. Appolon, 715 F.3d 362, 367 (1st Cir. 2013).               The false or

fraudulent representation must also be material.              Id.

           HUD-1   forms      contain    a    signature   block     beneath    the

following certification by the settlement agent:                     "The HUD-1

Settlement Statement which I have prepared is a true and accurate

account of this transaction. I have caused or will cause the funds

to be disbursed in accordance with the statement."                    By Foley's

account, "the government's case was that Mr. Foley's signature was

the   fraud,"   such   that    the   only     relevant    statement    was    "the


      4
        See United States v. Acosta-Colón, 741 F.3d 179, 192-93
(1st Cir. 2013) ("[T]he already high bar for plain error becomes
even higher when dealing with an unpreserved sufficiency-of-the-
evidence claim."); United States v. Pratt, 568 F.3d 11, 18 (1st
Cir. 2009) ("[T]he particularly stringent form of plain error
review we apply to an unpreserved challenge to the sufficiency of
the evidence asks whether the conviction resulted in a 'clear and
gross injustice.'" (citation omitted)). Other circuits, however,
simply "characterize the review as one for plain error only."
United States v. Luciano, 329 F.3d 1, 5 n.6 (1st Cir. 2003) (citing
United States v. Morgan, 238 F.3d 1180, 1186 (9th Cir. 2001);
United States v. Villasenor, 236 F.3d 220, 222 (5th Cir. 2000) (per
curiam)).

                                        -8-
certification on the HUD-1 that Mr. Foley had collected cash from

the buyer at the closing."5

            The prosecution did indeed allude in both its opening and

closing arguments to the significance of the settlement agent's

signature, stating, e.g., that "by signing the HUD-1s for these

loans, the defendant certified to the mortgage company that he did

collect the funds" and that the "HUD-1 when it said I have or will

disburse    in   accordance   with   this   HUD-1   is   patently   false."

Nevertheless, the government advanced a broader theory than Foley

suggests.    Signed or unsigned, each of the HUD-1s misrepresented

the amount of "cash from borrower," falsely indicating that the

borrower had brought some amount of cash to the closing when in

fact no funds were ever transferred.        In its closing argument, the

prosecution accordingly described the HUD-1 form as

            a lie to the mortgage company when it was sent
            to the lender to get the funds released. It
            was a lie about what was collected from the
            borrowers, and it was a lie about what was
            paid to the seller. [Foley] had those false
            HUD-1s sent to the clients.      The lenders'
            money was released based on those lies.

That theory was amply supported by trial evidence showing that

after each closing, Robbins gave Foley's paralegal the unsigned



     5
        Although Foley's brief focuses on the presence or absence
of "Mr. Foley's signature" from the HUD-1 form, Foley does not
argue that the HUD-1s signed by Sean Robbins as settlement agent
were also insufficient because they did not contain Foley's
signature. Rather, Foley's challenge focuses solely on the seven
HUD-1s in which the signature block was left altogether blank.

                                     -9-
HUD-1s to be sent to the lenders, which in turn accepted the forms

and funded the loans.

           We    accordingly     reject      Foley's    contention        that   the

government's case rested solely on the stroke of a pen.                     To the

extent    that   Foley   takes      issue    more    broadly      with    what    he

characterizes as the government's "claim[] that the mere submission

of   an   unsigned   HUD-1     to     a     lender     can   be   a      fraudulent

misrepresentation even though there is a required certification on

the form," he points to no cases imposing such a "certification"

requirement under § 1343.        On the contrary, we and other circuits

have rejected comparable attempts to narrow the scope of analogous

statutes. See United States v. Ayewoh, 627 F.3d 914, 922 (1st Cir.

2010) (interpreting identical language in the bank fraud statute,

18 U.S.C. § 1344, and holding that "the misrepresentation element

of § 1344 is fulfilled by any intentional act or statement by an

individual that falsely indicates, explicitly or implicitly, that

he has authority to withdraw money from a bank," including the

entry of a credit card number into a point-of-sale device); see

also United States ex rel. Hutcheson v. Blackstone Med., Inc., 647
F.3d 377, 390 (1st Cir. 2011) ("So long as the statement in

question is knowingly false when made, it matters not whether it is

a certification, assertion, statement, or secret handshake; False

Claims liability can attach." (quoting United States ex rel. Hendow

v. Univ. of Phoenix, 461 F.3d 1166, 1172 (9th Cir. 2006)) (internal


                                      -10-
quotation marks omitted)); United States v. Zwego, 657 F.2d 248,

250 (10th Cir. 1981) (holding that 18 U.S.C. § 1014, criminalizing

false statements in connection with loan and credit applications,

extends to both written and oral statements); United States v.

Sackett, 598 F.2d 739, 741-42 (2d Cir. 1979) (same).        We therefore

find no clear and gross injustice or plain error in Foley's

conviction.

            Foley's secondary argument that the lenders' acceptance

of unsigned HUD-1s in turn demonstrates a lack of materiality as to

the signed forms rests on the same misguided premise that the

signature was the sole misrepresentation.         As we have explained,

both the signed and unsigned HUD-1s falsely indicated the receipt

of "cash from borrower."     That the loan companies were apparently

willing to extend loans based on unsigned HUD-1s hardly compels the

additional inference that the loans would still have been extended

even without the misrepresentations as to the receipt of down

payments.     On   the   contrary,    Foley   himself   acknowledges   the

testimony of three lending company employees that the loans would

not have closed if the lenders had known that the "cash from

borrower" was in fact never obtained.         That was more than enough

evidence for the jury to conclude that these misrepresentations

were material to the lenders' decisions.




                                     -11-
                         2.     Money Laundering

               Foley also attacks his five money laundering convictions

under 18 U.S.C. § 1957, arguing that the government failed to

adduce        evidence    that     the   underlying    transactions     involved

"criminally derived property" within the meaning of the statute.

Foley concedes that he failed to renew this sufficiency challenge

after trial and that our review is accordingly for clear and gross

injustice only.6         See Marston, 694 F.3d at 134.

               Section 1957 punishes individuals who "knowingly engage[]

or attempt[] to engage in a monetary transaction in criminally

derived property of a value greater than $10,000 and is derived

from        specified    unlawful    activity."       18   U.S.C.   §   1957(a).

"Criminally derived property" is in turn defined as "any property

constituting, or derived from, proceeds obtained from a criminal

offense."        Id. § 1957(f)(2).       At the time of the transactions at

issue here, the statute provided no definition of "proceeds."7                In

United States v. Santos, 553 U.S. 507 (2008), a divided Supreme

Court       grappled     with    alternate   definitions    of   "proceeds"   as

"receipts" versus "profits" of a crime. Citing the rule of lenity,


        6
       Again, however, Foley's challenge would likewise fail under
plain error. See infra at 15.
        7
        Congress subsequently amended the statute in May 2009 to
define "proceeds" as "any property derived from or obtained or
retained, directly or indirectly, through some form of unlawful
activity, including the gross receipts of such activity."     18
U.S.C. § 1956(c)(9); see also id. § 1957(f)(3) (incorporating
§ 1956's definition of "proceeds").

                                         -12-
a plurality of the Court adopted the "profits" definition.                 Id. at

514 (Scalia, J., joined by Souter, Thomas, and Ginsburg, JJ.). The

plurality further noted that the "receipts" interpretation would

create a "merger problem" for statutes such as the illegal gambling

statute,   18   U.S.C.    §   1955,    at    issue   in    Santos     itself:   "If

'proceeds' meant 'receipts,' nearly every violation of the illegal-

lottery statute would also be a violation of the money-laundering

statute, because paying a winning bettor is a transaction involving

receipts that the defendant intends to promote the carrying on of

the lottery."    Id. at 515.

           Justice       Stevens,     concurring,         disagreed     with    the

plurality's broad application of the rule of lenity and focused

instead on the merger issue.          With respect to the illegal gambling

statute, Justice Stevens stated that "[t]he revenue generated by a

gambling business that is used to pay the essential expenses of

operating that business is not 'proceeds' within the meaning of the

money laundering statute," because "[a]llowing the Government to

treat the mere payment of the expense of operating an illegal

gambling business as a separate offense is in practical effect

tantamount to double jeopardy."             Id. at 528, 527 (Stevens, J.,

concurring).    Justice Stevens suggested, however, that the Court

"need not pick a single definition of 'proceeds' applicable to

every unlawful activity," thereby implying that the "profits"




                                      -13-
definition is only warranted in the context of crimes creating such

merger problems.         Id. at 525.

           We     have    suggested    in    dicta    that      Justice    Stevens's

narrower opinion controls, such that the definition of "proceeds"

is only limited to profits where the broader "receipts" definition

would give rise to a merger issue.             See United States v. García-

Pastrana, 584 F.3d 351, 380 (1st Cir. 2009) (noting "some question

as to the holding of Santos, since Justice Stevens, the fifth and

deciding vote, suggested in concurrence that the holding may vary

by offense and the legislative history," and questioning Santos's

applicability to a case that did not present merger problems);

United   States    v.     Levesque,    546 F.3d 78,   82    (1st     Cir.   2008)

(describing Santos as limiting "proceeds" to profits "at least when

the predicate offense is an illegal lottery operation"); see also,

e.g., United States v. Van Alstyne, 584 F.3d 803, 814 (9th Cir.

2009) ("We therefore view the holding that commanded five votes in

Santos as being that 'proceeds' means 'profits' where viewing

'proceeds' as 'receipts' would present a 'merger' problem of the

kind that troubled the plurality and concurrence in Santos.");

United States v. Kratt, 579 F.3d 558, 562 (6th Cir. 2009) (same).

Other circuits have construed Santos even more narrowly.                          See,

e.g., United States v. Thornburgh, 645 F.3d 1197, 1209 (10th Cir.

2011) ("'[P]roceeds' means 'profits' for the purpose of the money

laundering statute only where an illegal gambling operation is


                                       -14-
involved."); United States v. Demarest, 570 F.3d 1232, 1242 (11th

Cir. 2009) (same).

            As an initial matter, given the ambiguity of Santos's

holding and the lack of clear guidance in our cases, we doubt that

any misapplication of Santos by the district court rises to the

level of plain error, let alone clear and gross injustice.           See

Thornburgh, 645 F.3d at 1209 ("[A]ssuming that Santos dictates that

it was error in this case to not require proof of profits, that

error   cannot   be   plain,   in    view   of   the   widely   differing

interpretations of Santos."); United States v. Aslan, 644 F.3d 526,

547-50 (7th Cir. 2011) (same). And in any event, Foley's arguments

fail on their merits.

            The money laundering counts against Foley were based upon

the transfer of money obtained from the fraudulent loan closings.

Four of the counts arose from checks drawn on Foley's IOLTA account

and deposited into Elizabeth Reed's bank account; the fifth count

arose from a check drawn on Foley's IOLTA account and used to make

a payment on Reed's behalf to Capital Trust LLC, which had loaned

Reed the money to buy the Neponset Building.       Foley avers that his

case implicates the merger issues contemplated by Justice Stevens

in Santos and that "proceeds" in this case must accordingly be

limited to the profits of the wire fraud scheme, but he fails to

elaborate why, in his estimation, "the transferred funds were not

profits."   Nevertheless, even setting aside the issue of appellate


                                    -15-
waiver, see United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990), and accepting arguendo Foley's conclusory premise that the

transferred funds were not "profits" of the wire fraud, we find no

merger problem and thus no basis for limiting "proceeds" to profits

in the first place.

            Foley likens this case to Van Alstyne, a mail fraud case

in which the Ninth Circuit held that distribution payments made to

investors    in   the   defendant's   Ponzi   scheme   were   operational

expenses, thereby implicating the merger problem contemplated in

Santos.    See 584 F.3d at 815 ("[I]ssuing distribution checks . . .

directly inspired investors to send more money to [the defendant's]

funds, which could then be used to pay returns to other investors.

The very nature of the scheme thus required some payments to

investors for it to be at all successful."). But the Ninth Circuit

also "recognize[d] that not all mail fraud schemes will involve

payments that could implicate the 'merger' problem," and stressed

that the merger analysis "must focus on the concrete details of the

particular 'scheme to defraud,' rather than on whether mail fraud

generally requires payments of the kind implicated in Santos." Id.

Applying that contextual approach to this case, we find no merger

problem.    Instead, we agree with the government that this case is

akin to United States v. Kennedy, 707 F.3d 558 (5th Cir. 2013), in

which the Fifth Circuit held that the defendants' transfer of

fraudulently obtained mortgage loan funds to a co-conspirator's


                                  -16-
shell corporations did not implicate Santos.   The court explained

that the crime of wire fraud was consummated upon the lenders'

transmission of the mortgage loan funds.   Id. at 566.   Unlike the

Ponzi distributions in Van Alstyne, the subsequent transfer of

funds to the shell corporations did not represent "'mere payment'

of an expense of carrying on the wire fraud crime."      Id. at 567

(quoting Santos, 553 U.S. at 527 (Stevens, J., concurring)).

          So, too, in this case.      The crime of wire fraud was

complete upon Foley's receipt of the mortgage loan funds, and the

subsequent transfer of funds to Reed did not represent payment of

an expense of carrying on the fraud.8    We thus find no merger of

crimes, and hence no reason to apply Santos's narrower definition

of "proceeds" as profits.




     8
        We are not swayed by Foley's argument that "[t]he charged
scheme was to quickly obtain fraudulent mortgage loans in order to
pay Elizabeth Reed for the properties at 135 Neponset Avenue" and
that under the language of the indictment "[i]t was part of the
scheme to defraud that Foley and [Reed] caused mortgage loan
proceeds . . . to be disbursed from Foley's bank account to
[Reed]."   Our focus is on the charged crimes and not on the
overarching scheme. See Kennedy, 707 F.3d at 566 ("If the entire
scheme had come to a halt upon [the defendants'] receipt of the
funds, the defendants would still have been guilty of the crime of
wire fraud--which illustrates that the subsequent disbursements to
the shell corporations have no bearing on the completion of the
crime of wire fraud." (emphasis added)). The 33 wire fraud counts
in Foley's indictment charged Foley with fraudulently causing the
transmission of mortgage loan funds to his IOLTA account.       The
exact use to which Foley subsequently put these ill-gotten gains is
beside the point.

                               -17-
             B.       Evidentiary Issues

             Foley next sets his sights on three of the district

court's adverse evidentiary rulings.               Foley preserved all three

challenges; our review is accordingly for abuse of discretion.

United States v. Muñoz-Franco, 487 F.3d 25, 62 (1st Cir. 2007).

                      1.   Robbins's Testimony

             Sean Robbins testified on direct examination that he had

pleaded guilty to 24 counts of misprision of a felony.                 When asked

to define "misprision," Robbins responded:

                    Misprision means that I had knowledge
             of crimes committed by Mr. Foley at the Law
             Office of Marc Foley; namely, mortgage fraud.
             It means I didn't report those crimes to the
             authorities, and it also means that I
             concealed those crimes by having disbursement
             authorizations signed by Lisa Reed, which were
             essentially an agreement to conceal the nature
             of the transaction from the lenders.

Defense counsel immediately objected and moved to strike this

testimony.     The district court denied this motion.

             Foley    contends      that   the    district    court    abused   its

discretion    in     failing   to    strike      this    testimony    as   unfairly

prejudicial under Fed. R. Evid. 403.9                   More specifically, Foley

argues that "[i]t was not for Sean Robbins to inform [the jury]

that Mr. Foley was guilty of mortgage fraud based on the facts as


     9
       Rule 403 provides: "The court may exclude relevant evidence
if its probative value is substantially outweighed by a danger of
one or more of the following:    unfair prejudice, confusing the
issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence."

                                       -18-
he knew them," and that Robbins's testimony was "particularly

problematic" because Robbins, an attorney, "would be in a better

position than the average person to know whether mortgage fraud had

been committed."

             We have made clear that "the fact of [a witness's] guilty

plea and the plea agreement properly may be elicited to dampen the

effect of an anticipated attack on the witness's credibility."

United States v. Dworken, 855 F.2d 12, 30 (1st Cir. 1988); see also

United States v. Richardson, 421 F.3d 17, 40-41 (1st Cir. 2005).

We have accordingly upheld the admission of evidence concerning a

co-conspirator's guilty plea, even though it similarly invites an

inference     of   the   defendant's   guilt,   when   such   evidence   is

accompanied by appropriate limiting instructions. See Dworken, 855
F.2d at 29-30; see also United States v. Gaev, 24 F.3d 473, 479 (3d

Cir. 1994) ("Conspiracy by definition requires the participation of

more than one party, and the jury may take a guilty plea by a co-

conspirator as evidence of the defendant's guilt, an impermissible

inference.     Yet the testimony of a co-conspirator often cannot be

properly evaluated without knowledge of the plea agreement.").

             Here, as in Richardson, Dworken, and Gaev, the district

court provided an appropriate limiting instruction in its final

charge to the jury:

             Both [Reed and Robbins] testified that they
             have previously pled guilty to committing
             crimes related to the criminal activity
             charged in the indictment.    The fact that

                                   -19-
            these witnesses entered a guilty plea is not a
            factor that you may consider in assessing the
            guilt or innocence of Mr. Foley.      Each of
            these witnesses may be presumed to have acted
            after an assessment of his or her own best
            interests, for reasons that are personal to
            the witness, but that fact has no bearing on
            guilt in this case. The guilty plea may only
            be considered by you in assessing the
            credibility of these witnesses' testimony.

Foley avers that this instruction was inadequate because it did not

specifically "inform the jury that they were to disregard Mr.

Robbins's personal and professional belief, as an attorney, that

Marc   Foley   had   committed    mortgage       fraud."     But   Foley    never

requested such an alternative instruction, and in any event we

think that the challenged testimony fell within the instruction's

general    prohibition    on    considering      Robbins's   guilty     plea     as

evidence of Foley's guilt.        Robbins did not testify outright that

he knew or believed that Foley committed mortgage fraud; rather, he

testified to pleading guilty to misprision of a felony, which, in

his words, "meant that [he] had knowledge of crimes committed by

Mr. Foley at the Law Office of Marc Foley; namely, mortgage fraud."

As we have suggested supra, this testimony is akin to the testimony

of a co-conspirator concerning the fact of his guilty plea, which

raises    similar    concerns    as   to   the   jury's    assessment      of   the

defendant's guilt.       See Gaev, 24 F.3d at 479.         Given the limiting

instruction, we find no abuse of discretion in the admission of

Robbins's testimony regarding his guilty plea.



                                      -20-
                      2.     Cross-Examination on Maximum Penalty

              After Robbins testified about his guilty plea on direct

examination, Foley twice sought to elicit information on cross-

examination concerning the maximum statutory penalty that Robbins

faced for misprision of a felony.                    After the district court

sustained the government's objection to this questioning, Foley

moved   for    a   jury    instruction    on    the    relative       penalties    for

misprision of a felony and wire fraud, which the court denied.

              Foley contends that this evidence was "absolutely vital"

to the jury's assessment of Robbins's credibility, because the jury

was unaware that by pleading guilty to misprision of a felony and

avoiding wire fraud charges, Robbins had "dramatically reduced" his

"statutory exposure . . . on each count by 85 percent."                    But Foley

himself    concedes       that   the   jury    was    aware    that    Robbins    "was

expecting to receive leniency in exchange for his testimony." More

detail concerning the respective statutory maxima of the two crimes

was neither necessary nor even particularly relevant given that the

statutory maximum is rarely probative of the penalty a defendant

will receive.      See United States v. Mulinelli-Navas, 111 F.3d 983,

987-88 (1st Cir. 1997) (finding no abuse of discretion where the

district court limited cross-examination concerning witnesses'

maximum potential sentences; "[t]he jury could infer from the

circumstances that the accomplices had avoided being charged with

offenses      carrying      greater    sentences       by     testifying    in     the


                                        -21-
government's case," and information concerning potential sentences

could have confused the jury by presenting it with the potential

punishment    faced    by   the    defendant   herself);   see   also    United

States v. Larson, 495 F.3d 1094, 1106 (9th Cir. 2007) (en banc)

("The potential maximum statutory sentence . . . lacks significant

probative force because a defendant seldom receives the maximum

penalty permissible under the statute of conviction.").10                    We

therefore find no abuse of discretion.

                      3.    Foreclosure Evidence

             Foley also takes issue with the admission of evidence

concerning     foreclosures       of   properties   on   which   the    lending

companies lost money, which he contends "was irrelevant and highly

inflammatory because foreclosures have reduced property values

throughout the country and are blamed for the recent economic

recession."

             Although Foley is correct that loss is not an element of

wire fraud, we have recognized loss as probative of "a defendant's

knowledge or intent to commit fraud."           Muñoz-Franco, 487 F.3d at

62.    "Thus, while an ultimate purpose of either causing some


      10
         Larson itself held that the district court abused its
discretion in "prevent[ing] defense counsel from exploring the
mandatory life sentence that [a witness] faced in the absence of a
motion by the Government." 495 F.3d at 1107. The Ninth Circuit
explained, however, that unlike a statutory maximum sentence, "the
witness knows with certainty that he will receive [a mandatory
minimum sentence] unless he satisfies the government with
substantial and meaningful cooperation so that it will move to
reduce his sentence." Id. at 1106.

                                       -22-
financial loss to another or bringing about some financial gain to

oneself is not the essence of fraudulent intent, the knowledge that

one's   actions    are,     in   fact,      bringing   about   such    losses   may

demonstrate one's intent to commit fraud." Id. (internal quotation

marks omitted) (citation omitted); see also, e.g., United States v.

Foshee, 606 F.2d 111, 113 (5th Cir. 1979) ("Fraudulent intent is

supported by proof that [s]omeone was actually victimized by the

fraud." (internal quotation marks omitted) (citation omitted)).

            At    Foley's    trial,      former    employees    of    the   lending

companies testified that but for the misrepresentations that buyers

had brought money to the loan closings, the lenders would not have

funded the mortgage loans. The jury could therefore infer that the

lenders' losses were a direct consequence of Foley's mendacity and

that Foley's misrepresentations were intentional.                    Moreover, any

prejudice resulting from this evidence was relatively nugatory, as

the testimony focused on the financial consequences to the lending

companies   rather    than       on   the   more   palpable    consequences     for

homeowners.       The district court therefore did not abuse its

discretion in declining to exclude this evidence as irrelevant or

unfairly prejudicial.

            C.       Prosecutorial Misconduct

            Foley alleges two instances of prosecutorial misconduct

during closing argument.          As Foley objected to both remarks below,




                                         -23-
our review is de novo.    United States v. Ayala-García, 574 F.3d 5,

16 (1st Cir. 2009).

                   1.    Characterization of Robbins's Testimony

             Foley first claims that the prosecutor misstated the

testimony of Sean Robbins in his closing argument. Although "[t]he

law is clear that a prosecutor's reliance (or apparent reliance)

upon matters not in evidence is improper," United States v. Auch,

187 F.3d 125, 129 (1st Cir. 1999), we find no inaccuracy in the

challenged remarks and thus no misconduct.

             On direct examination, Robbins testified that he had

"expressed    concern"   to   Foley   in   March   2007   "over   how   the

transactions were handled" and that he had asked Foley "why they

were disbursing without buyer's funds."       When asked how Foley had

responded, Robbins answered: "He said they used the disbursement

authorizations -- well, he said he had found out that after -- in

the second week of the Neponset closings, that buyers weren't --

hadn't been bringing checks and that he yelled at Nancy [his

paralegal] about it."    Again on redirect examination, Robbins was

asked what Foley had told him in that conversation "about whether

or not he knew checks were coming."        Robbins replied: "He said he

had found out that no checks had come, and -- about the second

week, and he yelled at Nancy Molinari for disbursing, despite the

fact there were no checks."




                                  -24-
          Ostensibly based on this testimony, the prosecutor stated

the following in his closing argument:

          [R]emember   that    conversation   when   the
          defendant and Sean Robbins in March were going
          to get coffee?    Remember what Sean Robbins
          told you? He was still bothered by the whole
          thing.   He knew it was wrong, and he was
          bothered by it, and that's the conversation in
          which defendant Foley said, I knew by the
          second week there were no checks.
                 Now, I submit to you that the evidence
          in this case and what you know from the
          evidence is from day one Mr. Foley knew there
          were not going to be any checks.     But at a
          minimum, he has admitted to Sean Robbins that
          he knew there were no checks from at least the
          second week.

          In his own closing argument, defense counsel responded:

          Mr. Wild [the prosecutor] tells you during his
          closing argument that Sean Robbins testified
          that Mr. Foley told him in March that he had
          known in December that no checks were
          forthcoming. . . . I respectfully submit to
          you . . . Mr. Robbins never testified that Mr.
          Foley had told him in December that he knew no
          checks were forthcoming. . . . Neither Mr.
          Robbins nor Ms. Molinari ever testified that
          Mr. Foley ever indicated between December 19th
          and January 12th that no checks would be
          brought to the law office at the conclusion of
          the closings.

          The prosecutor then stated in rebuttal:

                 You were told that Mr. Robbins didn't
          testify about that conversation on the way to
          get coffee in March and what Mr. Foley said to
          him. If you took notes, I would suggest you
          look near the end of Mr. Robbins' testimony.
          I believe it's on Ms. Lei's redirect
          questioning of him. Look for what was said
          there.



                               -25-
          Following the government's rebuttal, Foley objected that

the prosecutor had "misstated the evidence and added evidence to

the case" by stating that "Mr. Robbins testified that Mr. Foley

knew in December of 2006 that no funds would be forthcoming."   The

district court expressed its concern at that time "about the

reference to when Mr. Robbins supposedly got an admission from Mr.

Foley as to whether he knew and when he knew that the funds were

not forthcoming."   Accordingly, the court instructed the jury that

the lawyers' statements were not evidence and that the jury's

memory of the evidence controlled, using this particular dispute as

an illustration.

          After the verdict, Foley moved for a new trial on the

basis of the government's alleged misrepresentation, which he

claimed was fatal to his defense that he believed in good faith

that checks were forthcoming.     Finding no inaccuracies in the

government's closing and rebuttal, the district court denied the

motion.   The court found the prosecutor's statement that "Foley

said, I knew by the second week that there were no checks" wholly

consistent with Robbins's underlying testimony that Foley "said he

had found out that no checks had come" by the second week.

Although the prosecutor proceeded to state that "the evidence in

this case and what you know from the evidence is from day one Mr.

Foley knew there were not going to be any checks," the court

emphasized that that remark did not purport to rest solely on


                                -26-
Robbins's testimony but rather on all of the evidence in the case,

including Reed's testimony that Foley had prepared the disbursement

authorization forms in December 2006 to "paper the file."               The

court concluded that Foley's claim of misconduct was "especially

puzzling in light of the fact that it was defense counsel who

misstated the government's arguments to the jury, erroneously

asserting   that   government   counsel   had   said   that   Robbins   had

testified that Foley admitted that he knew in December no checks

were forthcoming."

            We agree with the district court's cogent analysis.

Contrary to Foley's assertions, the government did not indicate

that "Mr. Foley told Mr. Robbins that he knew by the second week

that no checks were forthcoming," only that Foley knew by the

second week that "there were no checks," in keeping with Robbins's

testimony that Foley had "found out that no checks had come."           In

proceeding to suggest that Foley knew "from day one" that no checks

were forthcoming, the prosecutor relied on different evidence, as

his next remark implied: "But at a minimum, [Foley] has admitted to

Sean Robbins that he knew there were no checks from at least the

second week."   The government's argument was thus that even if the

jury did not infer from the other "evidence in this case" that

Foley knew all along that no checks were forthcoming, Robbins's

testimony indicated that Foley at least knew by the second week




                                  -27-
that no checks had come.    That is in no way a mischaracterization

of Robbins's testimony.11

                  2.     Instruction to Hold Foley Accountable

          Foley   also    avers   that   the   prosecutor   engaged   in

misconduct by instructing the jury to hold Foley accountable.         In

his closing argument, Foley's lawyer asserted both a good faith

defense premised on Reed's deceitfulness and a materiality defense

premised on the lenders' willingness to advance loans despite their

"total disregard for the truthfulness of the information in the

applications."    Defense counsel posed the following rhetorical

question to the jury:

          Will you permit subprime lenders . . . and the
          executives who ran those firms into the ground
          while making millions of dollars to continue
          to portray themselves as victims of mortgage
          fraud, or will you declare that [the
          prosecutor] and his team have fallen for a
          great misdirection campaign, joining forces
          with subprime members . . . to go after
          closing lawyers, glorified paper pushers like
          Mr. Foley?

Among other things, defense counsel also alluded to the fraud

convictions of various lending company executives.


     11
        Foley attempts to bolster his argument by pointing to the
district court's statement that it was "a little concerned about
the reference to when Mr. Robbins supposedly got an admission from
Mr. Foley as to whether he knew and when he knew that the funds
were not forthcoming." But that remark was made immediately after
Foley's objection to the alleged misstatement and thus before the
court had reviewed the transcripts of Robbins's testimony and of
the prosecutor's closing argument. After conducting such a review,
the district court found no mischaracterization, as it explained in
denying Foley's motion for a new trial.

                                  -28-
            In rebuttal, the prosecutor responded:

                   Ultimately, what you heard in a fairly
            lengthy talk with you was that everybody
            should be held responsible except Mr. Foley.
            All of those lenders ought to be held
            responsible, but not Mr. Foley. All of those
            loan processors ought to be held responsible,
            but not Mr. Foley. Lisa Reed ought to be held
            responsible, and she is, but not Mr. Foley.
            Sean Robbins ought to be held responsible, and
            he is. But not Mr. Foley.
                   The argument is that there was a very
            large scale across the industry in the go-go
            days, a lot of fraud, and people ought to be
            held responsible for that.          Like the
            executives ought to be held responsible, and
            counsel made a big point of how they were held
            responsible. They were prosecuted. Then he
            tells you you have to stop letting those
            people be victims.
                   Well, which is it, Mr. Goldstein
            [defense counsel]? They're responsible, and
            they got prosecuted, or they're victims? You
            can't argue it both ways. The fact is they
            are among the people who have been prosecuted
            out of the mortgage fraud in this country.
            And now it's time for Mr. Foley to be held
            accountable by you on the charges in the
            indictment based on all he knew and what he
            did.

Following rebuttal, Foley objected to the remark that it was "time

for Mr. Foley to be held accountable by you."              The government

responded   that   this   commentary   was   permissible   as   "a   direct

response to what [defense] counsel had gone on at length about who

else was responsible and ought to be held responsible," and the

district court agreed.

            We, too, find no impropriety in these remarks.           As the

government recognized below, we have "typically cede[d] prosecutors


                                  -29-
some latitude in responding to defense counsel," distinguishing

between     "[t]he      Government's      response    to     statements   made   by

defendant's counsel" and "statements made by the Government without

provocation."        United States v. Skerret-Ortega, 529 F.3d 33, 40

(1st    Cir.    2008)    (internal      quotation    marks    omitted)    (citation

omitted).      Given Foley's strategy of shifting blame to Reed and to

the lenders, the government's rebuttal was within the latitude we

recognized in Skerret-Ortega.12

                                         III.

               We now turn to the array of arguments Foley raises as to

the    reasonableness        of   his    sentence    and     the   calculation   of

restitution.

               A.       Sentence

                        1.    Procedural Reasonableness

               Foley first challenges the procedural reasonableness of

his sentence, contending that the district court miscalculated the


       12
        United States v. Landrón-Class, 696 F.3d 62, 71 (1st Cir.
2012), on which Foley relies, is not to the contrary. In Landrón-
Class, the government invited a guilt-by-association inference in
its closing argument, stating that a witness's non-testifying co-
defendants had "already been dealt with" via their guilty pleas.
Id. (internal quotation marks omitted).         Consequently, the
prosecution's argument "was likely to appear as an attempt to
suggest to the jury that, just as those individuals were held
responsible, now it is appellant's turn." Id. Here, by contrast,
it was Foley who initially attempted to shift blame to Reed and to
the lending industry, and the government's rebuttal merely
responded to that argument.    We therefore do not interpret the
challenged commentary as drawing the type of guilt-by-association
inference that troubled us in Landrón-Class.

                                         -30-
loss    caused       by    Foley    and     improperly      imposed    the    two-level

"sophisticated means" enhancement, U.S.S.G. §2B1.1(b)(10)(c).                         We

address each issue in turn.13

                               i.     Loss Calculation

              U.S.S.G.       §2B1.1(b)(1)       increases      a    defendant's     base

offense level for fraud according to the degree of resultant

pecuniary loss.           Loss is generally equal to "the greater of actual

loss or intended loss," id. cmt. n.3(A); "actual loss" is in turn

defined as "the reasonably foreseeable pecuniary harm that resulted

from the offense," id. cmt. n.3(A)(i).                      "Reasonably foreseeable

pecuniary harm" refers to "pecuniary harm that the defendant knew,

or, under the circumstances, reasonably should have known, was a

potential result of the offense."                  Id. cmt. n(3)(A)(iv); see also

United      States    v.    Farano,    749 F.3d 658,    665   (7th     Cir.   2014)

(stressing       that      "[t]he     key    word     [in    this     definition]     is

'potential,' which means 'could happen'").



       13
         We have recognized that when a sentence "falls below the
bottom of the Guidelines range, a defendant may still challenge the
incorrect Guidelines calculation." United States v. Ramírez, 708
F.3d 295, 308 (1st Cir. 2013); see also United States v. Paneto,
661 F.3d 709, 715 (1st Cir. 2011).        Although the government
correctly notes that the district court "substantially discounted
the import of the loss amount at sentencing," ultimately imposing
a variant 72-month sentence (well below the calculated Guidelines
range of 108 to 135 months), we think it at least possible that the
court might have imposed an even lower variant sentence had it
begun with a lower Guidelines range.     We therefore decline the
government's invitation to find any Guidelines error harmless as we
did in United States v. Tavares, 705 F.3d 4, 24-28 (1st Cir. 2013),
and United States v. Marsh, 561 F.3 81, 86 (1st Cir. 2009).

                                            -31-
            Deeming       Foley     responsible      for    an     actual   loss    of

$3,239,204, the district court applied an 18-level enhancement

under §2B1.1(b)(1)(J), corresponding to a loss between $2.5 million

and $7 million.      Foley avers that "the actual loss amount is over

$1 million but under $2.5 million," such that his base offense

level    should    only    have     been     increased     by    16    points     under

§2B1.1(b)(1)(I). His primary contention is that he "could not have

reasonably expected the loss that actually occurred" as a result of

his crimes.       Foley raised this objection below; we accordingly

review de novo the district court's calculation methodology and

review   for   clear      error    its   mathematical       application      of    this

methodology.      Appolon, 695 F.3d at 66.

            In Appolon, another mortgage fraud case, we stated that

"actual loss is always the difference between the original loan

amount   and   the     final      foreclosure      price    (less     any   principal

repayments)."     Id. at 67.        Accordingly, we explained that "actual

loss usually can be calculated by subtracting the value of the

collateral--or, if the lender has foreclosed on and sold the

collateral, the amount of the sales price--from the amount of the

outstanding balance on the loan."                 Id. (internal quotation marks

omitted)   (citation       omitted);        see    also    U.S.S.G.     §2B1.2     cmt.

n.3(E)(ii)-(iii).           Here,     the    district      court      employed     that

methodology, subtracting from the original loan amount for each




                                         -32-
condominium either the foreclosure sale price or, if no resale had

occurred, the 2012 assessment value.

             Foley attempts to distinguish Appolon, pointing out that

the defendants in that case personally prepared fraudulent loan

applications on behalf of straw buyers and created separate HUD-1

forms for each property, one with the actual sales price and one

with the inflated price from the fraudulent loan application.

Moreover,     the    Appolon    defendants     were   themselves     directly

responsible for permitting the mortgage loans to default. On those

facts, we rejected the Appolon defendants' argument that the

"substantial disparity between the original loan amounts and the

properties' final values" was unforeseeable. 695 F.3d at 68-69.

We stressed that as "veterans of the real estate industry," the

defendants "knew that the mortgage loans on the properties involved

in their scheme would enter default and that most, if not all, of

the properties would be forced into foreclosure"; that they "could

reasonably have anticipated that the properties would be grossly

devalued as a result"; and that "[e]ven if the deterioration of the

Boston real estate market during the recent recession also played

some macroeconomic role in that outcome, [the defendants] could

reasonably    have   expected    that   they   were   contributing    to   the

emergence of those poor market conditions."           Id. at 69.

             By contrast, Foley asserts that unlike the scheme in

Appolon, "[t]he goal of this enterprise was for it to succeed." He


                                    -33-
points out, inter alia, that the condominiums were priced according

to independent appraisals rather than artificially inflated as in

Appolon, and that some of the buyers testified that they made

mortgage payments on the properties.             Moreover, Foley himself was

not involved in the submission of fraudulent loan applications and

the    payment    of     kickbacks    to    buyers;    his    only      role    was   to

orchestrate the fraudulent loan closings.

             This may be a closer case than Appolon, but we ultimately

find Foley's distinctions unpersuasive.                 Like the defendants in

that   case,     Foley    was   a   savvy   "veteran[]       of   the    real   estate

industry."       Id.     He may not have known that the borrowers' loan

applications were falsified, but he knew that the borrowers had not

brought funds to the loan closings and, even more importantly,

concealed this fact in the submitted HUD-1 forms.                  As the evidence

at trial established, the lenders would not have extended loans but

for this misrepresentation because, as one lending company employee

testified, a borrower's down payment "lessens the risk of the

lender."     The very act of misrepresentation thus implies Foley's

awareness that the lenders would not have advanced the funds to

borrowers with no skin in the proverbial game.                       Given Foley's

professional experience, it strains credulity for him to suggest

that he was unaware of the reason why.                Foley knew or should have

known that these non-paying borrowers presented a greater risk of




                                        -34-
default;    therefore,   foreclosure   was   an   eminently   foreseeable

consequence of his fraud.14

            Foley next alleges a handful of more specific errors in

the district court's loss calculation, none of which he challenged

below.    We accordingly review for plain error only.     United States

v. Albanese, 287 F.3d 226, 228 (1st Cir. 2002).

            Foley claims that the district court relied on inaccurate

sale prices for several of the condominiums, such that the actual

loss figure should have been reduced by $17,200; that one of the


     14
        To the extent that Foley implies that the quantum of loss
was unforeseeable due to a decline in real estate values, we
rejected a comparable argument in Appolon: "Even if the
deterioration of the Boston real estate market during the recent
recession also played some macroeconomic role in [the properties'
devaluation], [the defendants] could reasonably have expected that
they were contributing to the emergence of those poor market
conditions." 695 F.3d at 69; see also Farano, 749 F.3d at 665
(rejecting   defendants'   argument    that   lenders'   loss   was
unforeseeable because defendants "could not know what the
properties would bring at a foreclosure sale, given uncertainty
about future real estate prices").
     We note in passing that two other circuits, interpreting the
language of U.S.S.G. §2B1.2 cmt. n.3(E), do not even apply a
foreseeability analysis to the calculation of "credits against
loss" represented by the proceeds of a foreclosure sale.        See
United States v. Crowe, 735 F.3d 1229, 1237 (10th Cir. 2013) ("[I]t
is irrelevant in this case whether or not [the defendant], at the
time she negotiated the various mortgages at issue, reasonably
anticipated a precipitous decline in the real estate market that
might result in the original lender or successor lenders being
unable to recoup their losses from the sale of pledged collateral
should she default."); see also United States v. Turk, 626 F.3d
743, 749 (2d Cir. 2010) ("[T]he victims' loss was the unpaid
principal, and we hold that the decline in value in any purported
collateral need not have been foreseeable to [the defendant] in
order for her to be held accountable for that entire loss."). As
we find the properties' devaluation foreseeable in any event, we
need not decide on this approach today.

                                 -35-
condominium units was never foreclosed upon and should not be

included in the loss calculation, further reducing actual loss by

$67,600; that a loss of $118,104 arising from Foley's participation

in a previous mortgage fraud scheme was not "relevant conduct"

properly considered at sentencing; and that the district court

failed to account for some of the borrowers' loan principal

repayments, the extent of which Foley does not specify.

           As     mentioned     above,    the    district   court      found   Foley

responsible for a total loss of $3,239,204, corresponding to

U.S.S.G. §2B1.1(b)(1)(J)'s 18-level enhancement for losses between

$2.5 million and $7 million.          Even after the three reductions that

Foley requests, which total $202,904, the loss figure would remain

$3,036,300, well within the §2B1.1(b)(1)(J) range. Foley offers no

figure for the borrowers' principal repayments; his suggestion that

these repayments exceed $536,000, thereby bringing him into a lower

Guidelines range, amounts to no more than mere speculation, which

we need not credit on appeal.                See Zannino, 895 F.2d at 17.

Accordingly, Foley can show no prejudice, and hence no plain error,

arising from the district court's alleged miscalculations.                       Cf.

Albanese, 287 F.3d at 229 (finding no prejudice because, even

crediting defendant's assignments of error, a reduction in criminal

history   score    from   six    to   four      points   would   not    change   the

defendant's criminal history category and Guidelines range).




                                         -36-
                        ii.      Sophisticated Means Enhancement

           Foley also raises a preserved challenge to the district

court's   imposition   of    a   two-level    U.S.S.G.     §2B1.1(b)(10)(C)

enhancement for an offense involving "sophisticated means."                We

review the district court's reading of §2B1.1(b)(10)(C) de novo and

its factual findings for clear error.        United States v. Evano, 553
F.3d 109, 111 (1st Cir. 2009).       As defined in the Guidelines,

           "sophisticated means" means especially complex
           or especially intricate offense conduct
           pertaining to the execution or concealment of
           an offense. For example, in a telemarketing
           scheme, locating the main office of the scheme
           in one jurisdiction but locating soliciting
           operations in another jurisdiction ordinarily
           indicates sophisticated means. Conduct such
           as hiding assets or transactions, or both,
           through the use of fictitious entities,
           corporate shells, or offshore financial
           accounts     also    ordinarily     indicates
           sophisticated means.

U.S.S.G. §2B1.1 cmt. n.9(B).        The enumerated examples are by no

means exhaustive, and as other circuits have recognized, "the

enhancement properly applies to conduct less sophisticated" than

the examples.    United States v. Jennings, 711 F.3d 1144, 1147 (9th

Cir.   2013)   (collecting    cases).      Moreover,   a   "scheme   may   be

sophisticated even if the individual elements taken alone are not."

Evano, 553 F.3d at 113.

           In addition to submitting fraudulent HUD-1s, Foley took

the fictitious down payments out of Reed's sale proceeds and

directed Reed to sign disbursement authorization forms in those


                                    -37-
amounts.   And when some of the lenders sought additional proof of

a borrower's down payment, Foley arranged for Reed to prepare fake

checks purporting to show a down payment from the borrower, and

directed his paralegal to draw and then redeposit a check in his

IOLTA account to create the appearance that the borrower's funds

had been received.      Although Foley argues that none of these

actions are "particularly sophisticated," the whole of the scheme

is greater than the sum of its parts.          "All this was enough to make

[Foley's] scheme more effective and difficult to thwart, and it is

enough to justify the enhancement."        Id.15

                   2.   Substantive Reasonableness

           Foley next contends that his sentence was substantively

unreasonable relative to the sentences of his co-defendants and of

attorneys involved in mortgage fraud schemes in Appolon and United

States v. Innarelli, 524 F.3d 286 (1st Cir. 2008).              We review the

district court's sentencing decision for abuse of discretion.

United States v. Floyd, 740 F.3d 22, 39 (1st Cir. 2014).

           Foley   points   out   that    in    contrast   to   his   72-month

sentence, "Lisa Reed, the mastermind of the scheme and the person

who profited from it, received a sentence of 18 months," while Sean



     15
         We also reject Foley's argument that the sophisticated
means enhancement was unwarranted because a different district
judge later declined to apply the same enhancement to Robbins at
his sentencing. Robbins and Foley played different roles in the
scheme, and in any event, there is no reason to conclude that one
judge rather than the other was correct.

                                   -38-
Robbins was not incarcerated at all.     Foley further avers that he

was less culpable than the lawyer defendants in Appolon            and

Innarelli, both of whom also received 72-month sentences.       While

Foley's involvement was limited to the submission of false HUD-1s

over the course of several weeks, the defendant in Innarelli also

prepared false title documents and did so as part of a conspiracy

spanning three years.    Similarly, the lawyer in Appolon falsified

loan applications and purchase-and-sale agreements as well as HUD-

1s.

          Foley's   proffered   comparisons   carry   little   weight.

First, three of these other defendants -- Robbins, Reed, and the

Innarelli defendant -- opted to plead guilty and are therefore

dissimilarly situated to Foley.         See Floyd, 740 F.3d at 39.

Robbins and Reed also played different roles in the conspiracy:

Robbins worked largely at Foley's direction, while Reed, even if

the "mastermind of the scheme," was not a lawyer and therefore did

not sully "the integrity and public trust in the bar," a factor

which the district court stressed in sentencing Foley.

          Although the lawyer defendant in Appolon did go to trial,

we do not think that his additional misrepresentations made him so

much more culpable as to render Foley's equivalent sentence an

abuse of discretion.    More broadly, we reject Foley's premise that

because we upheld a different judge's sentence for a more culpable

defendant in an unrelated case, the same sentence is therefore an


                                 -39-
abuse of discretion in this case.             (Indeed, none of Foley's

proposed congeners were sentenced by the same judge as Foley.)           As

we stated in United States v. Saez, 444 F.3d 15, 19 (1st Cir.

2006), when "different judges sentenc[e] two defendants quite

differently, there is no more reason to think that the first one

was right than the second."        Moreover, we recognized that such

comparisons raise significant "practical objections":

            A single judge sentencing two defendants for
            the same offense has the information before
            him and knows his own reasoning. By contrast,
            to make a valid comparison between defendants
            sentenced by different judges is far more
            difficult, as this case illustrates. Further,
            such a comparison opens the door to endless
            rummaging by lawyers through sentences in
            other cases, each side finding random examples
            to support a higher or lower sentence, as
            their clients' interests dictate.

Id.   We therefore decline to hold Foley's sentence to such a strict

standard.

            Aside from these faulty comparisons, we finally note that

Foley's 72-month sentence is well below the Guidelines range of 108

to 135 months calculated by the district court.          "It is a rare

below-the-range    sentence     that   will   prove   vulnerable    to    a

defendant's claim of substantive unreasonableness," and this case

does not buck the trend.      United States v. King, 741 F.3d 305, 310

(1st Cir. 2014); see also Floyd, 740 F.3d at 39-40.                Foley's

sentence was well within the district court's discretion.




                                   -40-
                B.     Restitution

                Foley finally assigns error to the district court's

restitution award of $2,198,204 under 18 U.S.C. § 3663A. We review

for abuse of discretion.         United States v. Cornier-Ortiz, 361 F.3d
29, 41 (1st Cir. 2004).

                The district court awarded $2,080,100 in restitution to

Taylor, Bean & Whitaker in connection with the Neponset Building

fraud and $118,104 to Argent Mortgage arising from Foley's role in

an earlier mortgage fraud.16         The district court arrived at that

figure by subtracting from each mortgage loan the amount recouped

via foreclosure sales or, for properties that had not been resold,

the   2012      property    assessment    values.   Foley   alleges   several

distinct errors in the district court's calculation and in its

determination of the proper restitution recipients. The government

agrees that the restitution order should be vacated and remanded in

part.        We address each issue in turn.

                       1.    Restitution for Unit 5

                In calculating the total loss suffered by Taylor, Bean &

Whitaker, the district court included a $67,600 loss associated

with Unit 5 in the Neponset Building, which had not been foreclosed


        16
        Although the total losses in connection with the Neponset
Building amounted to $3,121,100, the government only sought
restitution for $2,080,100 to Taylor, Bean & Whitaker; the other
loans had been sold on the secondary market, and the government
found it "not feasible to determine specific amounts for
restitution among the secondary market lenders/investors because a
number of them are no longer operating."

                                         -41-
upon and remained in the hands of the original buyer.             The

government concedes that remand is warranted.      We therefore remand

for further consideration as to the proper amount of restitution,

if any, for this unit.

                 2.      Repayments by Borrowers

          Foley and the government also agree that the district

court erred in failing to offset the original loan amounts by

principal repayments made by some of the borrowers. We accordingly

remand for the district court to recalculate the lenders' loss on

this basis.

                 3.      Identity of Victim

          Foley and the government further agree that remand is

proper to determine whether Taylor, Bean & Whitaker is the proper

recipient of restitution as to Units 2 and 32 of the Neponset

Building, which were foreclosed upon and bought by other entities.

We remand so that the district court may determine whether Taylor,

Bean & Whitaker or another entity is entitled to restitution with

respect to these units.

                 4.      Calculation of Offset Value

          Foley also assigns error to the district court's method

of offsetting the original loan amount by the amount recouped at

the foreclosure sale, or for units that had not been resold, the

2012 tax assessment value.     Foley contends that "the loss to the

lenders was set when the foreclosure was complete," such that the


                                 -42-
loan amount should have been offset by the property's fair market

value at the time that the lender took possession.

             Under   18   U.S.C.   §   3663A(a)(1),   "when   sentencing   a

defendant convicted of [fraud and other specified offenses], the

court shall order . . . that the defendant make restitution to the

victim of the offense."      For offenses such as fraud that "result[]

in . . . loss . . . of property of a victim of the offense," the

restitution order shall require the return of the lost property,

or, if return of the property is "impossible, impracticable, or

inadequate," payment of an amount equal to the value of the

property less "the value . . . of any part of the property that is

returned."    Id. § 3663A(b)(1).

             At the time that Foley filed this appeal, the circuits

were divided on the proper calculation of the offsetting "value

. . . of any part of the property that is returned" in mortgage

fraud cases.     Compare United States v. Robers, 698 F.3d 937, 942

(7th Cir. 2012) (offsetting the amount of money received at

foreclosure sale), with United States v. Yeung, 672 F.3d 594, 604

(9th Cir. 2012) (offsetting the value of the property on the date

the lender acquired title).        The Supreme Court has since resolved

the question, holding that the restitution award must be offset "by

the amount of money the victim received in selling the collateral,

not the value of the collateral when the victim received it."

Robers v. United States, 134 S. Ct. 1854, 1856 (2014).                 The


                                       -43-
Robers Court reached this conclusion by interpreting the statutory

phrase "any part of the property" as "refer[ring] only to the

specific property lost by a victim, which, in the case of a

fraudulently obtained loan, is the money lent." Id. Consequently,

the Court explained that "no 'part of the property' is 'returned'

to the victim until the collateral is sold and the victim receives

money from the sale."     Id.

             Robers did not squarely resolve the proper calculation of

loss when the collateral remained unsold at the time of sentencing,

suggesting in dicta that "[o]ther provisions of the [restitution]

statute   allow   the   court    to   avoid    an   undercompensation   or   a

windfall."    Id. at 1858.      Among other things, the Court noted that

those provisions "would seem to give a court adequate authority to

count, as part of the restitution paid, the value of collateral

previously received but not sold."            Id.   Two concurring Justices

further suggested that "[i]f a victim chooses to hold collateral

rather than reduce it to cash within a reasonable time, then the

victim must bear the risk of any subsequent decline in the value of

the collateral, because the defendant is not the proximate cause of

that decline."     Id. at 1860 (Sotomayor, J., concurring, joined by

Ginsburg, J.).    Seizing on these qualifications, Foley suggests in

a post-Robers Fed. R. App. P. 28(j) letter that a rehearing should

be ordered as to the applicability of Robers in this case.




                                      -44-
            To be sure, Robers did not address the district court's

method of offsetting the loan amount by the 2012 tax assessment

value for properties that had not yet been sold.                  But this

approach, if anything, inured to Foley's benefit, granting an

offset even though under Robers the lenders' "property" (i.e.,

money lent) had yet to be returned.       Nor does this case raise the

specter   of   unreasonable   delay   contemplated    by   the   concurring

Justices.      Like the defendant in Robers, Foley made no argument

that the lenders delayed selling the properties because of a

"choice to hold the homes as investments."      Id.    As the concurring

Justices recognized, "[r]eal property is not a liquid asset, which

means that converting it to cash often takes time. . . . Because

such delays are foreseeable, it is fair for [the defendant] to bear

their cost: the diminution in the homes' value."                 Id.   That

principle is equally germane here.17




     17
        Foley also suggests in his Rule 28(j) letter that rehearing
is necessary to address the applicability of Robers's proximate
cause analysis "to a defendant, who was not a straw buyer like
Robers but an attorney who came onto the scene after the loan
applications had been approved." We disagree. We have already
rejected Foley's argument that the foreclosures were unforeseeable
to him, see section III.A.1.i. supra, and to the extent Foley
implies that he did not proximately cause the drop in property
values, Robers rejected that very argument. See 134 S. Ct. at 1859
(explaining   that   "[f]luctuations   in   property   values   are
common . . . [and] foreseeable" and that "losses in part incurred
through a decline in the value of collateral sold are directly
related to an offender's having obtained collateralized property
through fraud").

                                  -45-
          In short, Robers vindicates rather than impugns the

district court's methodology.      We therefore find no basis for the

rehearing Foley requests.

                    5.    343 Centre Street

          Foley finally argues that the district court erred in

granting $118,104 in restitution to Argent Mortgage for the loss

arising from Foley's fraudulent purchase in November 2005 of

property at 343 Centre Street in Dorchester, Massachusetts -- a

figure also included in the district court's Guidelines loss

calculation.18   As detailed in Foley's presentence report, after

purchasing this building with Reed in the name of a friend, Foley

then purchased a condominium unit in the building.       Foley financed

the condominium purchase with a mortgage loan from Argent, and

signed a HUD-1 form falsely indicating that he had brought money to

the loan closing.        After Foley defaulted on the loan and the

condominium unit was foreclosed upon, Argent lost $118,104.

          Section    3663A(a)(2)    defines   a   "victim"   entitled   to

restitution as

          a person directly and proximately harmed as a
          result of the commission of an offense for
          which restitution may be ordered including, in
          the case of an offense that involves as an
          element a scheme, conspiracy, or pattern of
          criminal activity, any person directly harmed



     18
        As discussed in section III.A.1.i supra, the inclusion of
this figure in the Guidelines calculation was ultimately immaterial
to Foley's base offense level under U.S.S.G. §2B1.1(b)(1).

                                   -46-
             by the defendant's criminal conduct in the
             course of the scheme, conspiracy, or pattern.

Because wire fraud involves a "scheme or artifice to defraud," 18

U.S.C. § 1343, we have allowed restitution "without regard to

whether the conduct that harmed the victim was conduct underlying

the offense of conviction."         United States v. Matos, 611 F.3d 31,

43 (1st Cir. 2010) (internal quotation marks omitted) (citation

omitted).    Instead, a restitution order "encompass[es] all direct

harm from the criminal conduct of the defendant which was within

any scheme, conspiracy, or pattern of activity that was an element

of any offense of conviction."        United States v. Hensley, 91 F.3d
274,   277   (1st   Cir.   1996).      Hence,   "in   determining   whether

particular criminal conduct comprised part of a unitary scheme to

defraud, the sentencing court should consider the totality of the

circumstances, including the nature of the scheme, the identity of

its participants and victims, and any commonality in timing, goals,

and modus operandi."       Id. at 278.      In Foley's estimation, the 343

Centre Street transaction did not fall within the wire fraud scheme

for which he was convicted.         We agree.

             In determining the extent of the underlying scheme, we

begin with the terms of the indictment.          See id. at 277; see also,

e.g., United States v. Turino, 978 F.2d 315, 319 (7th Cir. 1992).

The indictment alleged that Foley engaged in a scheme to defraud

mortgage lenders "[f]rom in or about December of 2006 to in or

about January of 2007 . . . in connection with the financing of

                                     -47-
residential real estate purchases of condominiums at 135 Neponset

Avenue in Dorchester, Massachusetts."               As part of the alleged

scheme, "Foley agreed with [Reed] to act as the settlement agent,

to prepare loan closing documents, and to conduct the closings of

mortgage loans in the names of the straw buyers."

            Even focusing on the "broad 'boilerplate' language . . .

rather than the specific conduct alleged" in the indictment,

Hensley, 91 F.3d at 277, we think the district court stretched the

underlying scheme too far in extending it to the 343 Centre Street

transaction.     Although the participants were identical (Foley,

Reed, and Robbins) and although the 343 Centre Street transaction

also involved a falsified HUD-1 form representing that the buyer

had brought funds to closing, Foley played a different role, acting

as the fraudulent purchaser rather than as the settlement agent.

More importantly, the 343 Centre Street transaction occurred over

a year before the scheme for which Foley was convicted, which

(according to the indictment) ran "from in or about December of

2006 to in or about January of 2007."         That is in stark contrast to

Hensley, which involved a unitary scheme spanning a mere two weeks.

Id. at 278.    Furthermore, the indictment expressly delimited the

scheme to "the financing of residential real estate purchases of

condominiums at 135 Neponset Avenue."           We accordingly vacate the

district    court's   award   of   $118,104    in    restitution   to   Argent

Mortgage.


                                    -48-
                                IV.

          For the foregoing reasons, we affirm Foley's conviction

and incarcerative sentence.   We affirm in part and vacate in part

the district court's restitution order, and remand for further

proceedings consistent with this opinion.




                               -49-